Per Curiam,
The question involved in this appeal is precisely the same as that raised and decided in Jamison v. Cumberland County, 39 Pa. Superior Ct. 335. It'is due to the learned judge of the quarter sessions to say that his decision in the present case was made before the decision in the case cited. The point there decided was that the State Road Act of June 8, 1907, P. L. 505, amending sec. 16 of the 'Act of May 1,1905, P. L. 318, repealed the earlier act in so far as it related to the appointment of viewers by the quarter sessions to assess damages for a physical change of grade, not made prior to the passage of the act of *4271907. As pointed out in the opinion, the decision related only to the question of remedy. After careful reconsideration of the question we see no reason to change the conclusion there reached.
The order is reversed and all the proceedings are set aside at the costs of the appellee.